The application of the petitioner, to require the trial court to make a finding of facts so that he might secure a review of the order of the trial court requiring the compensation commissioner to file a transcript of the evidence taken before him, was demurred to upon the ground that this order was an interlocutory order and not a final judgment from which an appeal would lie. The demurrer is overruled; the appeal is from a final judgment, and an interlocutory ruling may form the basis of such an appeal. Assuming that the facts are as stated in the application, the question of law which the claimant claims the right to have reviewed, viz.: the order requiring the filing *Page 703 
of the evidence, is one within the descretion of the court and cannot be reviewed on appeal. What is done with the evidence thereafter may properly furnish a ground of appeal, and the rights of the claimant will thereby be preserved. If the trial court had refused to order the filing of the evidence a different question would have been presented, and one which might have been the subject of review by this court upon application made directly to this court, as in the case of a refusal to make a finding.
   Application denied.